DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 04/15/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication date listed on the Applicant’s IDS for the U.S. Patent Application Publication document with Publication Number “2005/0203394 A1” and Applicant “Hauck, John” is incorrect. The Applicant listed the publication date as 2010-10-05, but the correct publication date is 2005-09-15, as per the information on the U.S. Patent Application Publication document. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
The information disclosure statements filed 08/21/2019 and 08/05/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement submissions are being considered by the examiner.
Specification
The use of the terms “ACUSON AcuNav™” in Para [0002], “CARTO®” in Para. [0003], and “syngo®.via” in Para. [0020], which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 3, 6, 9, and 16-17 are objected to because of the following informalities: 
In Claim 1, line 5, the limitation “a catheter inserted into a heart” should be changed to “a catheter configured to be inserted into a heart”;
In Claim 3, line 2-3, the limitation “multiple ICE training images” should be changed to “a plurality of ICE training images”;
In Claim 3, line 3, the limitation “the ICE training images” should be changed to “the plurality of ICE training images”;
In Claim 3, line 3-4, the limitation “ICE catheter positions” should be changed to “a plurality of ICE catheter positions”;
In Claim 3, line 4, the limitation “the ICE training images” should be changed to “the plurality of ICE training images”;
In Claim 6, line 3, the limitation “position predictions” should be changed to “a plurality of position predictions”;
In Claim 9, line 2, the limitation “multiple training images” should be changed to “a plurality of training images”;
In Claim 9, line 2, the limitation “the training images” should be changed to “the plurality of training images”;
In Claim 9, lines 2-3, the limitation “probe positions” should be changed to “a plurality of probe positions”;
In Claim 9, line 3, the limitation “the training images” should be changed to “the plurality of training images”;
In Claim 16, line 2, the limitation “position predictions” should be changed to “a plurality of position predictions”; and
In Claim 17, line 3, the limitation “the memory device” should be changed to “the non-transitory memory device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the training images" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claims 7 and 8 do not recite the limitation “a plurality of training images” before recited as “the training images” in line 1 of Claim 8. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, 10-11, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toporek et al. (US 2021/0038321 A1, with provisional application No. 62/641,493 filed 03/12/2018, hereinafter Toporek).  Note that the provisional application contains the same disclosure as the Toporek publication, and thus supports the below relied upon teachings.

Regarding Claim 1, Toporek discloses (Figs. 1 and 4) one or more non-transitory computer-readable media (memory 132 within the host 130) embodying instructions executable by machine to perform operations for intracardiac catheter positioning (see, e.g., Para. [0047-0048], Para. [0052], Para. [0056], and Para. [0066-0069]), comprising: 
(i) receiving a current intracardiac echocardiogram (ICE) image acquired by a catheter (110) inserted into a heart (see, e.g., Para. [0043], lines 5-8, “the TEE probe 110 can be inserted through a mouth of a patient 102 into an esophagus to capture images of a heart of the patient 102” and Para. [0056], lines 1-18, “While the system 100 is illustrated with a TEE probe 110, the system 100 may be configured to automatically align any suitable imaging component to a patient for a clinical procedure… Imaging modalities may include intravascular ultrasound (IVUS) imaging, forward looking intravascular ultrasound (FL-IVUS) imaging, intravascular photoacoustic (IVPA) imaging, intracardiac echocardiography (ICE), …, etc.” and Para. [0067], lines 1-4, “In the data acquisition phase 402, the data acquisition component 410 may be configured to acquire image data using an imaging component (e.g., the TEE probe 110 or [an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18])”);
 (ii) predicting a position of the catheter (110) and generating a recommendation of a next maneuver to be performed using the catheter (110) by applying the current ICE image to a trained classifier (see, e.g., Para. [0069], lines 1-10, “In the clinical operational phase 406, the CNN application component 430 may apply the trained CNNs 142 to determine a motion vector for repositioning or aligning the imaging component [e.g., the TEE probe 110 or an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18] to a patient's anatomy for obtaining a target image view… For example, the CNN application component 430 may apply the prediction-CNN 142a to direct the imaging component and apply the target-CNN 142c to check whether the imaging component is at a desired location”); and 
(iii) outputting the predicted position and the recommendation of the next maneuver (see, e.g., Para. [0069], lines 13-22, “Subsequently, the CNN application component 430 may apply the finetune-CNN 142b to direct the imaging component [e.g., the TEE probe 110 or an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18] to an optimal location for capturing the target image view. The CNN application component 430 may instruct the robotic system to reposition or align the imaging component in the alignment process. Alternatively, the CNN application component 430 may provide the motion vectors to the movement guidance component 432, for example, for display in the UI 144”).

Figs. 1 and 4) wherein the next maneuver is represented by navigational instructions (see, e.g., Para. [0055], lines 1-8, “the UI 144 may display instructions for operating the handle 116 to align the TEE probe 110 to a desired location. For example, the processing component 136 may output the motion control commands in the format of instructions and/or visual indicators to the display 134 via the UI 144 and a clinician may manually align the TEE probe 110 to the patient 102 based on the instructions”; also see, e.g., Para. [0069], lines 19-22, “the CNN application component 430 may provide the motion vectors to the movement guidance component 432, for example, for display in the UI 144”).

Regarding Claim 5, Toporek discloses the one or more non-transitory computer-readable media set forth above, further disclosing (Figs. 1 and 4) wherein the navigational instructions comprise machine instructions that are executable by a robotic controller to automatically steer the catheter to a desired position (see, e.g., Para. [0051], lines 4-7, “the processing component 136 is configured to apply the CNNs 142 in a clinical setting to determine motion control commands for the robotic system 120 to align the imaging component 114 to a patient”; also see, e.g., Para. [0069], lines 14-19, “the CNN application component 430 may apply the finetune-CNN 142b to direct the imaging component to an optimal location for capturing the target image view. The CNN application component 430 may instruct the robotic system to reposition or align the imaging component in the alignment process”).

Regarding Claim 7, Toporek discloses (Figs. 1 and 4) a method of probe positioning (see, e.g., Para. [0066-0069]), comprising: 
(i) receiving a current image acquired by a probe (TEE probe 110) within a structure of interest (see, e.g., Para. [0043], lines 5-8, “the TEE probe 110 can be inserted through a mouth of a patient 102 into an esophagus to capture images of a heart of the patient 102” and Para. [0067], lines 1-4, “In the data acquisition phase 402, the data acquisition component 410 may be configured to acquire image data using an imaging component (e.g., the TEE probe 110 or the TTE probe 310)”); 
(ii) predicting a position of the probe (110) and generating a recommendation of a next maneuver to be performed using the probe (110) by applying the current image to a trained classifier (see, e.g., Para. [0069], lines 1-10, “In the clinical operational phase 406, the CNN application component 430 may apply the trained CNNs 142 to determine a motion vector for repositioning or aligning the imaging component to a patient's anatomy for obtaining a target image view… For example, the CNN application component 430 may apply the prediction-CNN 142a to direct the imaging component and apply the target-CNN 142c to check whether the imaging component is at a desired location”); and 
(iii) outputting the predicted position and the recommendation of the next maneuver (see, e.g., Para. [0069], lines 13-22, “Subsequently, the CNN application component 430 may apply the finetune-CNN 142b to direct the imaging component to an optimal location for capturing the target image view. The CNN application component 430 may instruct the robotic system to reposition or align the imaging component in the alignment process. Alternatively, the CNN application component 430 may provide the motion vectors to the movement guidance component 432, for example, for display in the UI 144”).

Regarding Claim 8, Toporek discloses the method set forth above, further disclosing (Figs. 1 and 4) wherein the training images and the current image comprise intracardiac echocardiogram (ICE) images (Regarding the claimed current image, see, e.g., Para. [0043], lines 5-8, “the TEE probe 110 can be inserted through a mouth of a patient 102 into an esophagus to capture images of a heart of the patient 102” and Para. [0056], lines 1-18, “While the system 100 is illustrated with a TEE probe 110, the system 100 may be configured to automatically align any suitable imaging component to a patient for a clinical procedure… Imaging modalities may include intravascular ultrasound (IVUS) imaging, forward looking intravascular ultrasound (FL-IVUS) imaging, intravascular photoacoustic (IVPA) imaging, intracardiac echocardiography (ICE)… etc.”; Regarding the claimed training images, see, e.g., Para. [0067], lines 1-17 and Para. [0068], lines 1-3, “In the data acquisition phase 402, the data acquisition component 410 may be configured to acquire image data using an imaging component (e.g., the TEE probe 110 or [an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18])… and associate the locations of the imaging component and corresponding images with a target image view to generate the database 140… In the CNN training phase 404, the CNN training component 420 may be configured to train the CNNs 142 based on the database 140”).

Regarding Claim 10, Toporek discloses the method set forth above, further disclosing (Figs. 1 and 4) wherein the next maneuver is represented by navigational instructions (see, e.g., Para. [0055], lines 1-8, “the UI 144 may display instructions for operating the handle 116 to align the TEE probe 110 to a desired location. For example, the processing component 136 may output the motion control commands in the format of instructions and/or visual indicators to the display 134 via the UI 144 and a clinician may manually align the TEE probe 110 to the patient 102 based on the instructions”; also see, e.g., Para. [0069], lines 19-22, “the CNN application component 430 may provide the motion vectors to the movement guidance component 432, for example, for display in the UI 144”).

Regarding Claim 11, Toporek discloses the method set forth above, further disclosing (Figs. 1 and 4) wherein the navigational instructions comprise machine instructions that are executable by a robotic controller to automatically steer the probe to a desired position (see, e.g., Para. [0051], lines 4-7, “the processing component 136 is configured to apply the CNNs 142 in a clinical setting to determine motion control commands for the robotic system 120 to align the imaging component 114 to a patient”; also see, e.g., Para. [0069], lines 14-19, “the CNN application component 430 may apply the finetune-CNN 142b to direct the imaging component to an optimal location for capturing the target image view. The CNN application component 430 may instruct the robotic system to reposition or align the imaging component in the alignment process”).

Regarding Claim 17, Toporek discloses (Figs. 1 and 4) a system (medical imaging system 100) for probe positioning (see, e.g., Para. [0043-0056] and Para. [0066-0069]), comprising: 
a non-transitory memory device (memory 132 within the host 130) for storing computer readable program code (see, e.g., Para. [0052], lines 1-9, “the memory 132 may include a non-transitory computer-readable medium. The memory 132 may store instructions… Instructions may also be referred to as code”); and 
a processor (processing component 136 within the host 130) in communication with the memory device (132) (see, e.g., Para. [0047], lines 3-4, “The processing component 136 may be coupled to and in communication with the memory 132”), the processor (136) being operative with the computer readable program code to perform steps (see, e.g., Para. [0052], lines 2-7, “The memory 132 may store instructions that, when executed by the processing component 136, cause the processing component 136 to perform the operations described herein with references to the data acquisition, CNN training, and/or CNN application”) including:
(i) receiving a current image acquired by a probe (TEE probe 110) within a structure of interest (see, e.g., Para. [0043], lines 5-8, “the TEE probe 110 can be inserted through a mouth of a patient 102 into an esophagus to capture images of a heart of the patient 102” and Para. [0067], lines 1-4, “In the data acquisition phase 402, the data acquisition component 410 may be configured to acquire image data using an imaging component (e.g., the TEE probe 110 or the TTE probe 310)”), 
(ii) predicting a position of the probe (110) and generating a recommendation of a next maneuver to be performed using the probe (110) by applying the current image to a trained classifier (see, e.g., Para. [0069], lines 1-10, “In the clinical operational phase 406, the CNN application component 430 may apply the trained CNNs 142 to determine a motion vector for repositioning or aligning the imaging component to a patient's anatomy for obtaining a target image view… For example, the CNN application component 430 may apply the prediction-CNN 142a to direct the imaging component and apply the target-CNN 142c to check whether the imaging component is at a desired location”), and 
(iii) outputting the predicted position and the recommendation of the next maneuver (see, e.g., Para. [0069], lines 13-22, “Subsequently, the CNN application component 430 may apply the finetune-CNN 142b to direct the imaging component to an optimal location for capturing the target image view. The CNN application component 430 may instruct the robotic system to reposition or align the imaging component in the alignment process. Alternatively, the CNN application component 430 may provide the motion vectors to the movement guidance component 432, for example, for display in the UI 144”).

Regarding Claim 18, Toporek discloses the system set forth above, further disclosing (Fig. 1) wherein the probe comprises an intracardiac echocardiogram (ICE) catheter (see, e.g., Para. [0056], lines 1-18, “While the system 100 is illustrated with a TEE probe 110, the system 100 may be configured to automatically align any suitable imaging component to a patient for a clinical procedure… Imaging modalities may include intravascular ultrasound (IVUS) imaging, forward looking intravascular ultrasound (FL-IVUS) imaging, intravascular photoacoustic (IVPA) imaging, intracardiac echocardiography (ICE)… etc.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toporek et al. (US 2021/0038321 A1, with provisional application filed 03/12/2018, hereinafter Toporek) in view of Li et al. (US 2008/0287794 A1, with publication date 11/20/2008, hereinafter Li).

Regarding Claim 2, Toporek discloses the one or more non-transitory computer-readable media set forth above, further disclosing (Figs. 1, 4, and 16) wherein outputting the predicted position comprises displaying instructions for navigating the catheter at the predicted position in a graphical representation of the heart (see, e.g., Para. [0116], lines 11-14, “The clinician may position an imaging device 1604 (e.g., the TEE probe 110… [or an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18]) at a position q(t) at a vicinity of the patient's anatomy of interest” and Para. [0119], lines 1-6, “At step 1616, the display 1602 (e.g., the display 134) receives the determined motion vector m(x_k) and display instructions instructing the clinician to manipulate the imaging device 1604. The instructions can be in the format of a graphical representation of movements or controls of the imaging device 1604 (e.g., in the UI 144)”).
specifically comprises displaying the catheter at the predicted position in a graphical representation of the heart.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) a machine to perform operations for intracardiac catheter positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein outputting the position of the catheter comprises displaying the catheter at the position in a graphical representation of the heart (see, e.g., Para. [0019], lines 1-18, “The catheter position and orientation data can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35. In the embodiment of FIG. 1, the graphic representations corresponding to the catheters 16, 18 include the cross-hairs 46, 48 respectively representing the distal end portions of the ablation catheter 16 and the ICE catheter 18, however other embodiments may include a more complete rendering showing the catheters 16, 18 in detail. In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30. The patient image 35 may also include a real time 3D image from the ICE imaging device 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more non-transitory computer-readable media of Toporek by including that outputting the predicted position further includes displaying the catheter at the predicted position in a graphical representation of the heart, as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the most optimal and desirable catheter orientation during operation, as recognized by Li (see, e.g., Para. [0036]). 

Regarding Claim 12, Toporek discloses the method set forth above, further disclosing (Figs. 1, 4, and 16) wherein outputting the predicted position comprises displaying instructions for navigating the see, e.g., Para. [0116], lines 11-14, “The clinician may position an imaging device 1604 (e.g., the TEE probe 110… [or an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18]) at a position q(t) at a vicinity of the patient's anatomy of interest” and Para. [0119], lines 1-6, “At step 1616, the display 1602 (e.g., the display 134) receives the determined motion vector m(x_k) and display instructions instructing the clinician to manipulate the imaging device 1604. The instructions can be in the format of a graphical representation of movements or controls of the imaging device 1604 (e.g., in the UI 144)”).
Toporek does not disclose wherein outputting the predicted position specifically comprises displaying the probe at the predicted position in a graphical representation of the structure of interest.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) a method of probe positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein outputting the position comprises displaying the probe at the position in a graphical representation of the structure of interest (see, e.g., Para. [0019], lines 1-18, “The catheter position and orientation data can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35. In the embodiment of FIG. 1, the graphic representations corresponding to the catheters 16, 18 include the cross-hairs 46, 48 respectively representing the distal end portions of the ablation catheter 16 and the ICE catheter 18, however other embodiments may include a more complete rendering showing the catheters 16, 18 in detail. In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30. The patient image 35 may also include a real time 3D image from the ICE imaging device 32”).
see, e.g., Para. [0036]). 

Regarding Claim 13, Toporek discloses the method set forth above, except wherein the graphical representation of the structure of interest comprises a three-dimensional rendering of the structure of interest.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) the method of probe positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein the graphical representation of the structure of interest comprises a three-dimensional rendering of the structure of interest (see, e.g., Para. [0019], lines 1-15, “The catheter position and orientation data can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35… other embodiments may include a more complete rendering showing the catheters 16, 18 in detail. In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30. The patient image 35 may also include a real time 3D image from the ICE imaging device 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Toporek by including that the graphical representation of the structure of interest comprises a three-dimensional rendering of the structure of see, e.g., Para. [0036]). 

Regarding Claim 14, Toporek discloses the method set forth above, except wherein the graphical representation of the structure of interest comprises an image-derived model of the structure of interest.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) the method of probe positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein the graphical representation of the structure of interest comprises an image-derived model of the structure of interest (see, e.g., Para. [0019], lines 1-14, “The catheter position and orientation data can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35. In the embodiment of FIG. 1, the graphic representations corresponding to the catheters 16, 18 include the cross-hairs 46, 48 respectively representing the distal end portions of the ablation catheter 16 and the ICE catheter 18… In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Toporek by including that the graphical representation of the structure of interest comprises an image-derived model of the structure of interest, as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the most optimal and desirable catheter orientation during operation, as recognized by Li (see, e.g., Para. [0036]). 

Regarding Claim 15, Toporek discloses the method set forth above, further disclosing (Figs. 1, 4, and 16) the method further comprising repeating steps (i) receiving a current image acquired by a probe within a structure of interest (see, e.g., Para. [0043], lines 5-8 and Para. [0067], lines 1-4; also see, e.g., Para. [0117], lines 1-2, “At step 1610, an image U(t) representative of the patient's anatomy is acquired by the imaging device 1604”), (ii) predicting a position of the probe and generating a recommendation of a next maneuver to be performed using the probe by applying the current image to a trained classifier (see, e.g., Para. [0069], lines 1-10; also see, e.g., Para. [0117], lines 3-4, “At step 1612, a set of motion vectors M is generated, for example, by the processing component 136” and Para. [0118], lines 1-5, “At step 1614, the prediction-CNN 142a receives the image U(t) and the set of motion vectors M. The prediction-CNN 142a selects or infers the motion vector m(x_k) with the highest probability of reaching the target imaging view U(target) from among the set M”), and (iii) outputting the predicted position and the recommendation of the next maneuver (see, e.g., Para. [0069], lines 13-22; also see, e.g., Para. [0119], lines 1-6, “At step 1616, the display 1602 (e.g., the display 134) receives the determined motion vector m(x_k) and display instructions instructing the clinician to manipulate the imaging device 1604. The instructions can be in the format of a graphical representation of movements or controls of the imaging device 1604 (e.g., in the UI 144)” and Para. [0120], lines 1-3, “At step 1618, the clinician may reposition the imaging device 1604 to a next position q(t+1) based on the instructions displayed on the display 1602”) to update the graphical representation in substantially real time as the probe acquires a new current image at a new position (see, e.g., Para. [0123], lines 4-5, “the steps 1610 to 1624 may be repeated”, where the disclosed steps 1610, 1612, 1614, 1616, and 1618 in Fig. 16 are described above to correlate to the claimed steps (i), (ii), and (iii), and thus can be repeated to acquire a new current image).

Figs. 1, 4, and 16) wherein the processor (processing component 136 within the host 130) is operative with the computer readable program code (see, e.g., Para. [0052], lines 2-9, “The memory 132 may store instructions that, when executed by the processing component 136, cause the processing component 136 to perform the operations described herein with references to the data acquisition, CNN training, and/or CNN application... Instructions may also be referred to as code”) to output the predicted position by displaying instructions for navigating the probe at the predicted position in a graphical representation of the structure of interest (see, e.g., Para. [0055], lines 3-8, “the processing component 136 may output the motion control commands in the format of instructions and/or visual indicators to the display 134 via the UI 144 and a clinician may manually align the TEE probe 110 to the patient 102 based on the instructions”; also see, e.g., Para. [0116], lines 11-14, “The clinician may position an imaging device 1604 (e.g., the TEE probe 110… [or an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18]) at a position q(t) at a vicinity of the patient's anatomy of interest” and Para. [0119], lines 1-6, “At step 1616, the display 1602 (e.g., the display 134) receives the determined motion vector m(x_k) and display instructions [from the processing component 136, as described above in the reference to Para. [0055], lines 3-8] instructing the clinician to manipulate the imaging device 1604. The instructions can be in the format of a graphical representation of movements or controls of the imaging device 1604 (e.g., in the UI 144)”).
Toporek does not disclose wherein the processor is operative with the computer readable program code to output the predicted position by specifically displaying the probe at the predicted position in a graphical representation of the structure of interest.
However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) a system (system 10) for probe positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein the processor (within computer 28) is operative to output the see, e.g., Para. [0018], lines 1-6, “The tracking system 26 transmits the catheter position and orientation data to a computer 28. The computer 28 registers the position and orientation data to an image obtained from a preoperative/intraoperative imaging device 30 and/or to an image obtained from an ICE imaging device 32” and Para. [0019], lines 1-18, “The catheter position and orientation data [from the computer 28, as described above in the reference to Para. [0018], lines 1-6, and as can be seen in Fig. 1] can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35. In the embodiment of FIG. 1, the graphic representations corresponding to the catheters 16, 18 include the cross-hairs 46, 48 respectively representing the distal end portions of the ablation catheter 16 and the ICE catheter 18, however other embodiments may include a more complete rendering showing the catheters 16, 18 in detail. In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30. The patient image 35 may also include a real time 3D image from the ICE imaging device 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Toporek by including that the processor is operative with the computer readable program code to output the predicted position by displaying the probe at the predicted position in a graphical representation of the structure of interest, as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the most optimal and desirable catheter orientation during operation, as recognized by Li (see, e.g., Para. [0036]).


However, in the same field of endeavor of an ultrasound imaging and navigation system, Li discloses (Figs. 1 and 3) the system (system 10) for probe positioning (see, e.g., Para. [0015-0023], Para. [0032], and Para. [0036]), wherein the graphical representation comprises a plane projection of a three-dimensional rendering of the structure of interest (see, e.g., Para. [0019], lines 1-15, “The catheter position and orientation data can be visualized on the display 34. According to one embodiment, graphic representations corresponding to the ablation catheter 16 and the ICE catheter 18 may be virtually superimposed on a patient image 35… other embodiments may include a more complete rendering showing the catheters 16, 18 in detail. In a non-limiting manner, the patient image 35 may include a CT image, a MR image, a PET image, an ultrasound image or an X-ray image from the preoperative/intraoperative imaging device 30. The patient image 35 may also include a real time 3D image from the ICE imaging device 32”; also see, e.g., Para. [0023], lines 16-20, “the computer 28 may implement data from the monitoring system 42 to sequence a series of 2D images or slices in a manner that corresponds with a patient's cardiac or respiratory cycle in order to provide a generally real time rendering of a dynamic object such as the patient's heart 24”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Toporek by including that the graphical representation comprises a plane projection of a three-dimensional rendering of the structure of interest, as disclosed by Li. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the most optimal and desirable catheter orientation during operation, as recognized by Li (see, e.g., Para. [0036]). 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toporek et al. (US 2021/0038321 A1, with provisional application filed 03/12/2018, hereinafter Toporek) in view of Avendi et al. (US 2019/0355149 A1, with provisional application filed 12/02/2016, hereinafter Avendi).

Regarding Claim 3, Toporek discloses the one or more non-transitory computer-readable media set forth above, further disclosing (Figs. 1 and 4) wherein the operations further comprise training the classifier based on multiple ICE training images and using a mapping between the ICE training images and ICE catheter positions from which the ICE training images were acquired (see, e.g., Para. [0067], lines 1-17 and Para. [0068], lines 1-3, “In the data acquisition phase 402, the data acquisition component 410 may be configured to acquire image data using an imaging component (e.g., the TEE probe 110 or [an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18])… and associate the locations of the imaging component and corresponding images with a target image view to generate the database 140. The data acquisition component 410 may automatically annotate or label the acquired images based on a relationship between corresponding positions of the imaging component and the target view. The data acquisition component 410 may acquire the data and update the database 140 iteratively or periodically… In the CNN training phase 404, the CNN training component 420 may be configured to train the CNNs 142 based on the database 140”).
Toporek does not disclose that the training images were acquired specifically as ground truth.
However, in the same field of endeavor of providing navigational directions to reach a target anatomical object in medical imaging-based procedures, Avendi discloses (Figs. 3-4 and 10) one or more non-transitory computer-readable media (see, e.g., Para. [0052-0054]), wherein the operations comprise training the classifier based on multiple training images and using a mapping between the see, e.g., Para. [0009], lines 1-15, “the method can further include developing and training the deep learning network to automatically detect and identify the scenes from the anatomical region surrounding the target anatomical object via ground truth data. Further, developing and training the deep learning network to automatically detect and identify the scenes from the anatomical region surrounding the target anatomical object can include scanning and collecting a dataset of a plurality of images of the scenes from the anatomical region surrounding the target anatomical object from each of a plurality of patients, annotating the dataset of images based on user input to create the ground truth data; dividing the dataset of images and the ground truth data into a training dataset and a validation dataset; and utilizing the training dataset to train the deep learning network”; also see, e.g., Para. [0061-0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more non-transitory computer-readable media of Toporek by including that the training images were acquired as ground truth, as disclosed by Avendi. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the trained classifier by configuring the trained classifier to mimic a human brain during operation, as recognized by Avendi (see, e.g., Para. [0063-0064]). 

Regarding Claim 9, Toporek discloses the method set forth above, further disclosing (Figs. 1 and 4) the method further comprising training the classifier based on multiple training images and using a mapping between the training images and probe positions from which the training images were acquired (see, e.g., Para. [0067], lines 1-17 and Para. [0068], lines 1-3, “In the data acquisition phase 402, the data acquisition component 410 may be configured to acquire image data using an imaging component (e.g., the TEE probe 110 or [an intracardiac echocardiography (ICE) catheter, as described above in the reference to Para. [0056], lines 1-18])… and associate the locations of the imaging component and corresponding images with a target image view to generate the database 140. The data acquisition component 410 may automatically annotate or label the acquired images based on a relationship between corresponding positions of the imaging component and the target view. The data acquisition component 410 may acquire the data and update the database 140 iteratively or periodically… In the CNN training phase 404, the CNN training component 420 may be configured to train the CNNs 142 based on the database 140”).
Toporek does not disclose that the training images were acquired specifically as ground truth.
However, in the same field of endeavor of providing navigational directions to reach a target anatomical object in medical imaging-based procedures, Avendi discloses (Figs. 3-4 and 10) a method of probe positioning (see, e.g., Para. [0052-0054] and Para. [0061-0064]) comprising training the classifier based on multiple training images and using a mapping between the training images and probe positions from which the training images were acquired as ground truth (see, e.g., Para. [0009], lines 1-15, “the method can further include developing and training the deep learning network to automatically detect and identify the scenes from the anatomical region surrounding the target anatomical object via ground truth data. Further, developing and training the deep learning network to automatically detect and identify the scenes from the anatomical region surrounding the target anatomical object can include scanning and collecting a dataset of a plurality of images of the scenes from the anatomical region surrounding the target anatomical object from each of a plurality of patients, annotating the dataset of images based on user input to create the ground truth data; dividing the dataset of images and the ground truth data into a training dataset and a validation dataset; and utilizing the training dataset to train the deep learning network”; also see, e.g., Para. [0061-0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Toporek by including that the training images see, e.g., Para. [0063-0064]). 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toporek et al. (US 2021/0038321 A1, with provisional application filed 03/12/2018, hereinafter Toporek) in view of Schwartz et al. (US 2018/0153437 A1, with publication date 06/07/2018, hereinafter Schwartz).

Regarding Claim 6, Toporek discloses the one or more non-transitory computer-readable media set forth above, except wherein predicting the position of the catheter comprises further applying a time history of position predictions to the trained classifier to correct any error in the predicted position.
However, in the same field of endeavor of tracking and positioning intrabody catheters, Schwartz discloses (Figs. 1-4) one or more non-transitory computer-readable media (program store 206 within the computing unit 202), wherein predicting the position of the catheter comprises applying a time history of position predictions to the trained classifier to correct any error in the predicted position (see, e.g., Para. [0237], lines 1-3 and Para. [0238], lines 1-5, “The simulation [which corresponds to the claimed display of the predicted position of the catheter] may be updated according to real-time data associated with a real-time state of the patient during the procedure, for example, one or more of: Catheter location—the actual location of the distal end region of the catheter contacting tissue and/or the angle of the contacting distal end region relative to the tissue improves the quality of the simulation of the ablation region”, wherein the previous catheter positions with errors are used to update the simulation of the next predicted catheter position in order to improve the accuracy of the predicted catheter position; also see, e.g., Para. [0201], lines 1-4 and Para. [0202], lines 1-2, “the iterations update the displayed location of the catheter within the displayed patient images on the screen, for example, as the catheter is navigated inside the body of the patient. Optionally, the accuracy of the simulated coordinates is improved by the iterations”; also see, e.g., Fig. 1 and Para. [0193-0198]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more non-transitory computer-readable media of Toporek by including that predicting the position of the catheter comprises further applying a time history of position predictions to the trained classifier to correct any error in the predicted position, as disclosed by Schwartz. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of and reduce the error of the simulation/predicted catheter position, as recognized by Schwartz (see, e.g., Para. [0193-0198], Para. [0201-0202], and Para. [0237-0238]). 

Regarding Claim 16, Toporek discloses the method set forth above, except wherein predicting the position of the probe comprises further applying a time history of position predictions to the trained classifier.
However, in the same field of endeavor of tracking and positioning intrabody catheters, Schwartz discloses (Figs. 1-4) a method of probe positioning (see, e.g., Abstract and Fig. 1), wherein predicting the position of the probe comprises further applying a time history of position predictions to the trained classifier (see, e.g., Para. [0237], lines 1-3 and Para. [0238], lines 1-5, “The simulation [which corresponds to the claimed display of the predicted position of the catheter] may be updated according to real-time data associated with a real-time state of the patient during the procedure, for example, one or more of: Catheter location—the actual location of the distal end region of the catheter contacting tissue and/or the angle of the contacting distal end region relative to the tissue improves the quality of the simulation of the ablation region”, wherein the previous catheter positions with errors are used to update the simulation of the next predicted catheter position in order to improve the accuracy of the predicted catheter position; also see, e.g., Para. [0201], lines 1-4 and Para. [0202], lines 1-2, “the iterations update the displayed location of the catheter within the displayed patient images on the screen, for example, as the catheter is navigated inside the body of the patient. Optionally, the accuracy of the simulated coordinates is improved by the iterations”; also see, e.g., Fig. 1 and Para. [0193-0198]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Toporek by including that predicting the position of the probe comprises further applying a time history of position predictions to the trained classifier, as disclosed by Schwartz. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of and reduce the error of the simulation/predicted catheter position, as recognized by Schwartz (see, e.g., Para. [0193-0198], Para. [0201-0202], and Para. [0237-0238]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793